Fourth Court of Appeals
                                          San Antonio, Texas

                                     MEMORANDUM OPINION
                                              No. 04-18-00818-CV

                        IN RE FIRETROL PROTECTIONS SYSTEMS, INC.

                                       Original Mandamus Proceeding 1

PER CURIAM
Dissenting Opinion by: Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: February 27, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 31, 2018, relator filed a petition for writ of mandamus. After considering the

petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition

for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                           PER CURIAM




1
 This proceeding arises out of Cause No. 2016CI07805, styled Tony Escamilla, et al. v. Firetrol Protection Systems,
Inc., et al., pending in the 438th Judicial District Court, Bexar County, Texas, the Honorable Rosie Alvarado presiding.